               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 1 of 11

                                                                                                                        1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X                       CIVIL ACTION NO. 21CV7558
JEFFREY LOPEZ,

                                      Plaintiff,
on behalf of himself and all others similarly situated,                    COLLECTIVE & CLASS
                                                                           ACTION COMPLAINT
                            -against-

MANHATTAN HEMATOLOGY ONCOLOGY
ASSOCIATES, P.C.,

                                             Defendant.
--------------------------------------------------X

PLEASE TAKE NOTICE that Plaintiff, on behalf of himself and all others similarly situated,
as and for a Collective and Class action Complaint against Defendant, alleges as follows:


NATURE OF THE ACTION
1. Plaintiff brings this Collective and Class action on behalf of similarly situated hourly
employees (the “Collective"), to seek redress for underpayment and late payment of minimum
and overtime wages against Defendant, who is a provider of medical and/or healthcare services
for its clients/patients in and around the City of New York and its metropolitan area.


2. Defendant, by failing to pay Plaintiff, the Collective and the Class the federal and state
mandated overtime wage, violated the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et
seq and the New York Labor Law ("NYLL") §§ 650 et seq.


3. Plaintiff brings this action on behalf of himself and all similarly situated current and former
hourly employees of Defendant since October 2018 who elect to opt into this action pursuant to
the FLSA, 29 U.S.C. § 216(b), to remedy Defendant’s violations of the wage and hour provisions
of the FLSA which deprived Plaintiff and others similarly situated of their lawful minimum and
overtime wages.




Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 2 of 11

                                                                                                                        2

4. Plaintiff also brings this action on behalf of himself and all similarly situated current and
former hourly employees of Defendant since October 2015 who elect to not opt out of this action
pursuant to the NYLL, to remedy Defendant’s violations of the wage and hour provisions of the
NYLL which deprived Plaintiff and others similarly situated of their lawful minimum and
overtime wages.


5. Plaintiff hereby seeks legal and declaratory relief against Defendant pursuant to federal and
New York statutes.


JURISDICTION AND VENUE
6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
addition, the Court has jurisdiction pursuant to 29 U.S.C. § 216(b).


7. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(a) as
Defendant resides, conducts business and employed Plaintiff in this judicial district.


8. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and
2202.


PARTIES
9. Plaintiff is an adult individual who, at all times relevant to this Complaint, has been a resident
citizen of the state of New York, County of Bronx.


10. At all times relevant to this Complaint, Plaintiff was an employee of Defendant within the
meaning of the FLSA, 29 U.S.C. § 203(e) and NYLL §§ 651 and 190.


11. At all relevant times, Defendant employed Plaintiff within the meaning of the FLSA and
NYLL.


12. Defendant Manhattan Hematology Oncology Associates, P.C. (“MHOA”) is a domestic

Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 3 of 11

                                                                                                                        3

professional service corporation doing business within the state and City of New York that
maintains its principal place of business at 157 East 32nd Street, New York, NY 10016.


13. Defendant was at all times herein relevant an enterprise engaged in and/or affecting interstate
commerce with annual revenues in excess of $500,000.00 and Plaintiff and others worked for
Defendant in interstate commerce using the mails and wires and handling items which moved in
interstate commerce, including but not limited to medical equipment, medical supplies, medical
instruments, pens, papers, two-way radios, computers, office furniture, office equipment, office
supplies, telephones, inter alia.


STATEMENT OF FACTS
14. Defendant at all relevant times herein employed Plaintiff as a full-time File Clerk in its
offices located at 157 East 32nd Street, New York, NY 10016.


15. Plaintiff worked for Defendant from February 2019 until March 2020, Monday through
Friday. Plaintiff spent most of his work time on his feet, handling files, papers, equipment and
supplies.


16. The job duties of Plaintiff, the Collective and the Class included, but were not limited to the
following: handling and organizing patient and vendor files, greeting customers/patients and
visitors, customer service, general labor; heavy and light cleaning and material moving, etc.


17. Defendant had the right to control, and in fact did control, the hours, hourly pay,
assignments, and schedule of Plaintiff, the Collective and the Class. Plaintiff, the Collective and
the Class were paid on a W-2 basis and evaluated by Defendant.


18. At all relevant times, Defendant failed to post and/or keep posted a notice explaining
employees' rights under the FLSA, in violation of 29 C.F.R. § 516.4.


19. Plaintiff, the Collective and the Class worked eight (8) or twelve (12) hour shifts for
Defendant and at all times herein relevant Defendant required Plaintiff, the Collective and the

Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 4 of 11

                                                                                                                        4

Class to attend to and monitor their assigned posts throughout the duration of their respective
work shifts; and controlled the manner in which Plaintiff did so in terms of frequency, priority
and documentation, inter alia.


20. Defendant at all times monitored Plaintiff, the Collective and the Class’ compliance with
Defendant’s guidelines, procedures and policies to ensure compliance therewith in the discharge
of Plaintiff’s job duties.


21. Throughout the duration of Plaintiff’s tenure, Defendant required Plaintiff, the Collective and
the Class to punch in and out every day in order to track hours worked.


22. Defendant paid Plaintiff, the Collective and the Class on an hourly basis without overtime
payments after forty (40) hours per week. (Attached as Exhibit 1).


23. Throughout the duration of Plaintiff’s tenure, Defendant paid Plaintiff, the Collective and the
Class bi-weekly.


24. At all relevant times, Defendant failed to pay Plaintiff, the Collective and the Class overtime
wages for hours worked in excess of forty (40) per week, in violation of the overtime provisions
of the FLSA and NYLL.


25. For example, during the week of 2/9/19-2/15/19, Plaintiff worked Monday through Friday
9:00 am to 6:00 pm with an hour unpaid lunch and Saturday 9:00 am to 2:15 pm with an hour
unpaid lunch, for approximately 44.25 hours. Defendant paid Plaintiff $663.75.


26. For example, during the week of 2/23/19-3/01/19, Plaintiff worked Monday through Friday
9:00 am to 6:00 pm with an hour unpaid lunch and Saturday 9:00 am to 2:15 pm with an hour
unpaid lunch, for approximately 44.25 hours. Defendant paid Plaintiff $663.75.


27. As part of its regular business practice, Defendant intentionally, willfully and repeatedly
engaged in a pattern, practice and/or policy of violating the FLSA and NYLL including but not

Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 5 of 11

                                                                                                                        5

limited to failing to pay Plaintiff, the Collective and the Class one and one half times their
regular rates of pay for all hours worked in excess of forty (40) per week.


28. Upon information and belief, Defendant’s unlawful conduct as described herein was pursuant
to a policy or practice of attempting to minimize labor costs by violating the FLSA and NYLL.


29. Defendant’s unlawful conduct has been widespread, repeated and consistent; and was not
undertaken based on advice of counsel nor guidance from a competent court or governmental
agency.


30. Throughout Plaintiff’s tenure, Defendant provided Plaintiff with pay statements with each
payment of wages that did not include the correct overtime pay rates, overtime hours, the
employer’s DBA name and the employer’s telephone number, inter alia.


COLLECTIVE ALLEGATIONS
31. Plaintiff brings the FLSA claims on behalf of himself and all similarly situated persons who
worked for Defendant as hourly non-exempt employees since October 2018 ("FLSA
Collective").


32. Defendant is liable under the FLSA for failing to properly and promptly pay the minimum
wage; and overtime wages for all hours worked greater than forty (40) per week. As such, notice
should be sent to the FLSA Collective.


33. There are numerous similarly situated current and former employees of Defendant who have
been similarly underpaid in violation of the FLSA and who would benefit from the issuance of a
Court-supervised notice of the present lawsuit and the opportunity to join.


CLASS ALLEGATIONS
34. Plaintiff sues on his own behalf and on behalf of a Class of persons under Rules 23(a), (b)(2),
and (b)(3) of the Federal Rules of Civil Procedure.


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 6 of 11

                                                                                                                        6

35. In addition to bringing this action as a proposed Collective action to remedy violations of the
FLSA, Plaintiff also brings this action on behalf of a “Proposed Rule 23 Class”, under Rules
23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and consisting of: all current
and former hourly employees working for Defendant during the six year period prior to the filing
of the complaint.


36. Upon information and belief, the persons in the Proposed Class are so numerous that joinder
of all members is impracticable. Although the identity and precise number of such persons is
unknown, and the facts upon which the calculation of that number may be ascertained are
presently within the sole control of the Defendant, the Proposed Class is so numerous that
joinder is impracticable.


37. The claims of Plaintiff are typical of the claims of the Proposed Class, and a Rule 23 Class
action is superior to other available methods for the fair and efficient adjudication of the
controversy, particularly in the context of wage and hour litigation, where individuals lack the
financial resources to vigorously prosecute a lawsuit in federal court against a corporate
Defendant.


38. The Defendant has acted on grounds generally applicable to the Proposed Class, thereby
making appropriate final injunctive relief or corresponding declaratory relief with respect to the
Proposed Class as a whole.


39. Plaintiff has committed himself to pursuing this action and has retained counsel experienced
in employment law and Class action litigation.


40. Plaintiff will fairly and adequately protect the interests of the Proposed Class. Plaintiff
understands that, as a Class representative, he assumes a fiduciary responsibility to the Class
Members to represent their interests fairly and adequately, and that Plaintiff must consider their
interests just as he would represent and consider his own interests, and that he may not favor
their own interests over those of the Class Members.


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 7 of 11

                                                                                                                        7

41. Plaintiff recognizes that any resolution of a Rule 23 Class action lawsuit, including any
settlement or dismissal thereof, must be in the best interests of the Class. Plaintiff understands
that in order to provide adequate representation, he must remain informed of litigation
developments and that he may be called upon to testify in depositions and at trial.


42. Plaintiff has the same interests in this matter as all other members of the Proposed Class, and
Plaintiff’s claims are typical of the Proposed Class.


43. There are questions of law and fact common to the Proposed Class which predominate over
any questions solely affecting the individual members of the Proposed Class.


FIRST CAUSE OF ACTION: MW & OVERTIME (29 U.S.C. §§ 206, 207, 216)
(On Behalf of Plaintiff and Collective Members)

44. Plaintiff alleges and incorporates by reference the allegations contained in all preceding
paragraphs.


45. Defendant has engaged in a widespread pattern and practice of violating the FLSA, as
detailed in this Complaint.


46. Plaintiff consents to be a party to this action, pursuant to 29 U.S.C. § 216(b).


47. At all times relevant to this action, Plaintiff and the Collective were employed by Defendant
within the meaning of the FLSA, 29 U.S.C. § 203(e).


48. At all times relevant to this action, Plaintiff and the Collective were engaged in commerce
and Defendant was an enterprise engaged in commerce within the meaning of 29 U.S.C. §§
206(a) and 207(a).


49. Defendant violated the rights of Plaintiff and the Collective by failing to pay promptly
minimum wage and overtime, in violation of the FLSA, 29 U.S.C. § 206-07.


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 8 of 11

                                                                                                                        8

50. Defendant’s failure to pay promptly Plaintiff, the Collective and the Class minimum wage
and overtime compensation was willful within the meaning of the FLSA, 29 U.S.C. § 255.


51. Defendant is liable to Plaintiff, the Collective and the Class who opt in to this action for their
late paid and unpaid minimum wage and overtime compensation, plus an additional equal
amount as liquidated damages, reasonable attorney's fees and costs, and any other appropriate
relief pursuant to 29 U.S.C. § 216(b).


SECOND CAUSE OF ACTION: NYLL MW & OVERTIME (Labor Law §§ 652, 663)
(On Behalf of Plaintiff and Class Members)

52. Plaintiff alleges and incorporates by reference the allegations contained in all preceding
paragraphs.


53. At all times relevant to this action, Plaintiff was Defendant’s employee within the meaning of
NYLL § 651(5).


54. At all times relevant to this action, Defendant was the employer of Plaintiff within the
meaning of NYLL § 651(6).


55. At all times relevant to this action, Defendant failed to pay promptly Plaintiff and the Class
minimum wage and overtime wages for all hours worked greater than forty (40) per week in
violation of NYLL § 652 and 12 N.Y.C.R.R. § 142-2.2.


56. Defendant willfully violated the rights of Plaintiff and the Class by failing to pay overtime
wages due and owing for work performed in violation of NYLL.


57. Due to Defendant’s NYLL violations, Plaintiff and the Class are entitled to recover from
Defendant their unpaid and late paid minimum wage and overtime wages, reasonable attorneys'
fees and costs of the action, pre-judgment and post-judgment interest, liquidated damages, and
other compensatory and equitable relief pursuant to NYLL § 663.


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 9 of 11

                                                                                                                        9


THIRD CAUSE OF ACTION: NY WAGE THEFT (Labor Law §§ 195, 198)
(On Behalf of Plaintiff and the Class)

58. Plaintiff repeats the foregoing paragraphs in their entirety.


59. Defendant failed to provide Plaintiff and the Class with wage statements with each wage
payment that contained all required information, such as hourly and overtime pay rates, hours
worked, overtime hours worked, employer’s DBA name, employer’s telephone number, etc.


60. As a result of the foregoing, Defendant violated NYLL §§ 195(3) and Plaintiff and the Class
are entitled to recover civil penalties and record-keeping violation liability from Defendant for
the duration of said violations.


61. By reason of the aforesaid statutory violation, Defendant is liable to Plaintiff and the Class.


62. Defendant willfully violated the rights of Plaintiff and the Class by the aforementioned
course of action.


FOURTH CAUSE OF ACTION: NY WAGE PAYMENTS (Labor Law §§ 191, 193, 198)
(On Behalf of Plaintiff and the Class)

63. Plaintiff alleges and incorporates by reference the allegations contained in all preceding
paragraphs.


64. At all times relevant to this action, Plaintiff was Defendant’s employee within the meaning of
NYLL § 190(2).


65. At all times relevant to this action, Defendant was the employer of Plaintiff within the
meaning of NYLL § 190(3).


66. At all times relevant to this action, Defendant failed to pay promptly and/or made deductions
from Plaintiff and the Class’ minimum wage and overtime wages for all hours worked greater


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 10 of 11

                                                                                                                       10

than forty (40) per week in violation of NYLL §§ 191 and 193.


67. Defendant willfully violated the rights of Plaintiff and the Class by failing to pay minimum
and overtime wages due and owing for work performed in violation of NYLL.


68. Due to Defendant’s NYLL violations, Plaintiff and the Class are entitled to recover from
Defendant their unpaid and late paid minimum wage and overtime wages, reasonable attorneys'
fees and costs of the action, pre-judgment and post-judgment interest, liquidated damages, and
other compensatory and equitable relief pursuant to NYLL § 198.


PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays for
the following relief:


A. That, at the earliest possible time, Plaintiff be permitted to give notice of this Collective
action, or that the Court issue such notice to all persons who are presently, or have at any time
during the three years immediately preceding the filing of this suit, up through and including the
date of this Court's issuance of court-supervised notice, been employed by Defendant as an
hourly employee. Such notice shall inform them that this civil action has been filed, of the nature
of the action, and of their right to join this lawsuit if they believe they were denied proper hourly
compensation and/or overtime wages;


B. An award of unpaid minimum wage and overtime, attorneys' fees, costs, and interest pursuant
to 29 U.S.C. § 216 and New York Labor Law § 663;


C. An award of liquidated damages for all late paid and unpaid minimum wage and overtime
pursuant to 29 U.S.C. § 216 and NYLL § 663;


D. Certification of this case as a Collective action pursuant to 29 U.S.C. § 216 and a Class action
pursuant to FRCP 23;


Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
               Case 1:21-cv-07558 Document 1 Filed 09/09/21 Page 11 of 11

                                                                                                                       11

E. Designation of Plaintiff as representative of the Collective and Class, and counsel of record as
Collective and Class Counsel; and


F. Issuance of a declaratory judgment that the practices complained of herein are unlawful under
the FLSA and the NYLL.


DEMAND FOR TRIAL BY JURY
Pursuant to FRCP 38(b), Plaintiff demands a trial by jury on all questions of fact.



Dated: Brooklyn, New York

September 9, 2020

                                                                 ______________/s/______________
                                                                  LAW OFFICE OF DAVID WIMS
                                                                 BY: David C. Wims, Esq. (DW-6964)
                                                                       Attorneys for Plaintiff
                                                                      1430 Pitkin Ave., 2nd Fl.
                                                                        Brooklyn, NY 11233
                                                                          (646) 393-9550




Law Office of David Wims, 1430 Pitkin Avenue, 2 nd Floor, Brooklyn, New York 11233, (646) 393-9550, fax – (646) 393-9552,
dwims@wimslaw.com, http://www.wimslaw.com.
